Title: To Thomas Jefferson from Fayetteville Republican Citizens, 4 March 1801
From: Fayetteville Republican Citizens
To: Jefferson, Thomas



Sir
Fayetteville, North Carolina March the 4th 1801

You have long been ranked among the number of distinguished Patriots, whose transcendent virtues claim the Plaudits of United America.
In chusing you to fill the arduous office of First Magistrate of the Union, the Nations of the Earth shall behold another signal Instance evincing decided Worth alone, deserves the Suffrages of Freemen!
Whatever diversity of opinion may have recently prevailed, we dare hazard the prediction, it will be found in the Event to have been substantially that salutary Jealousy of Rights inseparable from the Nature of Man in society.

We respectfully felicitate you Sir; and heartily congratulate our Fellow Citizens in general, on the auspicious Issue of the late Election; which has so conspicuously proved the excellence of the system we have adopted, and prefer to all others.
Contemplating the extensive powers delegated to the Supreme Executive, we feel our Confidence animated by the reflection, that the Trust is reposed in the Sage, who dictated and penned the ever Memorable Instrument of 1776.
May the Almighty Ruler inspire, and direct your Councils; and prolong your useful Life!
Signed on behalf of the Republican Citizens of the Town and Vicinity of Fayetteville

Robert CochranMichael Molton

